In a proceeding pursuant to Executive Law § 298 to review a determination of the respondent New York State Division of Human Rights (hereinafter the division), dated April 30, 1985, which dismissed, after an investigation and upon a finding that no probable cause existed, the petitioner’s complaint of unlawful discriminatory practices based upon the petitioner’s sex and religion, the petitioner appeals, as limited by her brief, from so much of an order and judgment (one paper) of the Supreme Court, Westchester County (Marbach, J.), entered November 17, 1986, as dismissed that branch of the petition which was to review the finding of no probable cause with regard to her sex discrimination claim.
Ordered that the order and judgment is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the petitioner’s contention, the division’s investigation was not abbreviated or one-sided, and she was given a full opportunity to submit evidence in support of the claim of sex discrimination. Therefore, the resulting record before the division did afford a reasonable basis for an administrative determination of this claim (see, Matter of Verderber v Roechling Steel, 110 AD2d 705; Matter of Friel v McCall, 109 AD2d 741). Further, it cannot be said that the division’s finding of no probable cause with regard to the petitioner’s sex discrimination claim was unsupported by substantial evidence (see, Matter of Verderber v Roechling Steel, supra; Matter of Friel v McCall, supra).
*465In addition, there is no evidence in the record to support the petitioner’s claim that the division violated lawful procedure (see, Executive Law § 297 [3]; Matter of State Univ. v State Human Rights Appeal Bd., 93 AD2d 742; cf., Matter of Young v Board of Educ., 100 AD2d 515).
We have considered the petitioner’s other contentions and find them to be without merit. Mangano, J. P., Lawrence, Spatt and Balletta, JJ., concur.